                              Case 3:18-cv-00373-LB Document 104 Filed 08/07/19 Page 1 of 3



                       1   VEDDER PRICE (CA), LLP
                           Heather M. Sager, Bar No. 186566
                       2   hsager@vedderprice.com
                           275 Battery Street, Suite 2464
                       3   San Francisco, California 94111
                           T: +1 415 749 9500
                       4   F: +1 415 749 9502
                       5   Attorney for Plaintiffs
                           STEEP HILL LABORATORIES, INC. and
                       6   JMICHAELE KELLER
                       7

                       8                                     UNITED STATES DISTRICT COURT
                       9                               NORTHERN DISTRICT OF CALIFORNIA
                      10

                      11   STEEP HILL LABORATORIES, INC., and                Case No. 3:18-cv-00373-LB
                           JMICHAELE KELLER,
                      12                                                     PLAINTIFFS’ CASE MANAGEMENT
                                               Plaintiffs,                   STATEMENT AND REQUEST FOR
                      13                                                     CONTINUANCE OF CASE
                                   v.`                                       MANAGEMENT CONFERENCE
                      14
                           DAVID H. MOORE, an individual, and DOES           Date: August 22, 2019
                      15   1 through 10, inclusive,                          Time: 11:00 a.m.
                      16                       Defendants.                   Trial Date: None set.
                                                                             Date Action Filed: December 20, 2017
                      17
                           AND RELATED COUNTERCLAIM.
                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP                                                              PLS’ CM STATEMENT & REQUEST FOR
   ATTORNEYS AT LAW                                                                              CONTINUANCE OF CMC
     SAN FRANCISCO
                                                                                             [CASE NO. 3:18-CV-00373-LB]
                           SAN_FRANCISCO/#73820.1
                              Case 3:18-cv-00373-LB Document 104 Filed 08/07/19 Page 2 of 3



                       1           The parties agree that the Court has subject matter jurisdiction over all claims and
                       2   counterclaims pursuant to 28 U.S.C. §§ 1332(a)(3). No issues exist regarding personal
                       3   jurisdiction or venue. All named parties have been served.
                       4           On December 20, 2017, Keller and Steep Hill filed a complaint against
                       5   Defendant/Counter-Claimant David H. Moore (“Moore”) in Alameda County Superior Court for
                       6   (1) defamation, (2) invasion of privacy, (3) intentional interference with economic relations, (4)
                       7   intentional interference with contractual relations, (5) civil stalking, (6) breach of contract and (7)
                       8   intentional infliction of emotional distress. On January 4, 2018, Plaintiffs also obtained a
                       9   temporary restraining order (“TRO”) prohibiting Moore from (1) maintaining any website
                      10   including defamatory statements about Plaintiffs, including taking down the website
                      11   http://davidhmoore.weebly.com/meeting-matrix.html and all related content; (2) distributing any
                      12   type of defamatory communication about Plaintiffs, including flyers and e-mails; and (3) going
                      13   within 100 feet of Plaintiff Keller or of Steep Hill Laboratories, Inc.’s business address.
                      14   Defendant removed this case to the Northern District of California and filed an Anti-SLAPP
                      15   motion, which was denied, with the denial upheld on appeal. Defendant then filed cross-claims
                      16   against Steep Hill and Keller, stemming almost exclusively from Keller and Defendant’s prior
                      17   business relationship, which ended in 2002. Keller is no longer employed by Steep Hill or
                      18   serving in any managerial or operational capacity for the business. Keller regularly resides in the
                      19   Netherlands. Moore regularly resides in Nevada.
                      20           The parties negotiated the terms of a settlement in around August 30, 2018. Moore,
                      21   however, refused to sign a long-form agreement memorializing the terms agreed upon via email
                      22   correspondence. On April 4, 2019, the parties participated in a telephonic Settlement Conference
                      23   before Hon. Laurel Beeler, at the close of which Moore agreed to accept the terms of the
                      24   previously-negotiated settlement. The only differing term was a lower cash payment to Mr.
                      25   Moore than had previously been negotiated. At the close of the Conference, Judge Beeler read
                      26   the material terms of the agreement into the record, with the parties to formalize a written, long-
                      27   form, agreement thereafter. On April 4, 2019, counsel for Plaintiffs circulated a proposed long-
                      28
VEDDER PRICE (CA), LLP                                                                    PLS’ CM STATEMENT & REQUEST FOR
   ATTORNEYS AT LAW                                                                                    CONTINUANCE OF CMC
     SAN FRANCISCO
                                                                                                   [CASE NO. 3:18-CV-00373-LB]
                           SAN_FRANCISCO/#73820.1
                              Case 3:18-cv-00373-LB Document 104 Filed 08/07/19 Page 3 of 3



                       1   form agreement to all parties (Moore, Steep Hill, and Keller), seeking signature on same. None
                       2   of the parties have signed the agreement to date.
                       3           Given the foregoing, Plaintiffs respectfully ask that this Court postpone the scheduled
                       4   Case Management Conference for 45 days to afford the parties time to attempt to informally
                       5   resolve this issue without requiring motion practice. Plaintiffs hope to avoid incurring the
                       6   expense associated with continued Court involvement.
                       7
                           Dated: August 7, 2019                               VEDDER PRICE (CA), LLP
                       8

                       9
                                                                               By:/s/ Heather M. Sager
                      10                                                           Heather M. Sager
                      11                                                       Attorney for Plaintiffs
                                                                               STEEP HILL LABORATORIES, INC. and
                      12                                                       JMICHAELE KELLER
                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP                                                                  PLS’ CM STATEMENT & REQUEST FOR
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                           -3-                       CONTINUANCE OF CMC
                                                                                                 [CASE NO. 3:18-CV-00373-LB]
                           SAN_FRANCISCO/#73820.1
